J-A19039-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CLYDE GREEN                                :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CSX TRANSPORTATION, INC.                   :
                                               :
                       Appellant               :   No. 2218 EDA 2020

                 Appeal from the Order Entered August 3, 2020
              In the Court of Common Pleas of Philadelphia County
                       Civil Division at No(s): 190302966


BEFORE:      DUBOW, J., MURRAY, J., and COLINS, J.

MEMORANDUM BY COLINS, J.:                           FILED DECEMBER 21, 2021

        CSX Transportation, Inc. (“CSXT”) appeals from the denial of its motion

to dismiss pursuant to 42 Pa.C.S.A. § 5322(e) and the doctrine of forum non

conveniens. On appeal, CSXT contends that the trial court erred in its

application of existing forum non conveniens precedent. Moreover, CSXT

asserts that it proffered sufficient evidence to demonstrate that dismissal

predicated on forum non conveniens was, contrary to the trial court’s

determination, the legally correct outcome. Through our thorough review of

the record and in looking at the totality of the circumstances as identified by

both parties, we find CSXT has satisfied its forum non conveniens burden.

Accordingly, we reverse and remand.

        By way of background, Clyde Green filed a complaint pursuant to the

____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-A19039-21



Federal Employers’ Liability Act (“FELA”), see 45 U.S.C. § 51 et seq., wherein

Green alleged that he developed colon cancer through his employment-based

exposure to toxic substances. More specifically, Green averred that excessive

amounts of asbestos, diesel exhaust/fumes, and second-hand smoke were

either causally or contributorily related to the onset of his cancer and that his

employer was negligent for not providing him with a reasonably safe working

environment.

       Green worked for CSXT1 and its predecessors, the Baltimore and Ohio

Railroad and the Chessie System, as a train brakeman and conductor. Green

began his employment with CSXT in 1987, but had started working for those

prior businesses in 1974.

       Green is a lifelong resident of Maryland and had worked for CSXT, as

well as its prior entities, almost exclusively in Maryland, too, having had a

career that spanned approximately forty-two years. Like Green, many of

Green’s former coworkers and supervisors maintain residency in Maryland.

Moreover, Green’s immediate family also lives in Maryland.

       Although his primary job sites were in Maryland, on occasion, Green

would work out of railyards and terminals in Virginia and Washington, D.C.

While under CSXT’s employ, Green never worked in Pennsylvania. However,

Green, in the 1970s and 80s, infrequently traveled to a singular railyard in

Pennsylvania as a result of working for the Baltimore and Ohio Railroad and
____________________________________________


1CSXT is a Virginia corporation that is headquartered in Florida and resultantly
keeps its personnel files at that latter location.

                                           -2-
J-A19039-21



the Chessie System. In total, over the course of his entire career, Green

worked at thirteen separate railyards.

      Green was both diagnosed and exclusively treated for his cancer in

Maryland. Every single medical professional that was directly involved in

Green’s health maintains or operated his or her practice in either Baltimore or

Annapolis, Maryland.

      Following the filing of Green’s complaint, CSXT moved to dismiss

predicated on a forum non conveniens argument. In its motion, CSXT

indicated that, if the complaint were dismissed and refiled in Maryland, it

would not object to venue or personal jurisdiction and would consent to

utilizing the Pennsylvania filing date of this action for statute-of-limitations

purposes, provided that Green timely refiled his complaint.

      Ultimately, however, the trial court denied such a request, concluding

that it was “no more vexatious to conduct … remote litigation in Maryland or

Pennsylvania[,]” Order Denying Defendant’s Motion to Dismiss, 8/3/20 (in the

context of the COVID-19 pandemic), and further, after CSXT filed a motion to

amend the court’s order, that CSXT “did not sustain its burden of proving that

there were any substantially weighty issues to overcome [Green’s] chosen

forum[.]” Order Denying Defendant’s Motion to Amend [the trial] Court’s

Order, 10/2/20 (emphasis in original).

      Thereafter, CSXT petitioned this Court for permission to appeal the trial

court’s denial of its motion to amend, which was correspondingly granted. As

such, this appeal is ripe for adjudication.

                                      -3-
J-A19039-21



      CSXT presents three questions for our review, with varying degrees of

interrelatedness:

      1. Did the trial court apply the wrong legal standard when it
         denied [its] motion to dismiss for forum non conveniens
         because a trial in Philadelphia would not be “vexatious”?

      2. Did the trial court impermissibly suspend the application of the
         Plum factors to [its] motion to dismiss for forum non
         conveniens because of the COVID-19 pandemic?

      3. Did [it] satisfy its burden for dismissal under Pennsylvania’s
         generally applicable forum non conveniens principles, including
         as articulated and applied in Hovatter, Wright, and Ficarra?

Appellant’s Brief, at 5-6.

      To evaluate the discrete issues raised by CSXT, we apply our well-settled

standard of review on orders disposing of forum non conveniens motions:

      Orders on motions to dismiss under the doctrine of forum non
      conveniens are reviewed for an abuse of discretion. This standard
      applies even where jurisdictional requirements are met. Moreover,
      if there is any basis for the trial court's decision, the decision must
      stand.

      An abuse of discretion occurs if, inter alia, there was an error of
      law or the judgment was manifestly unreasonable. When
      reviewing for errors of law, the appellate standard of review is de
      novo and the scope of review is plenary.

      In Pennsylvania, the doctrine of forum non conveniens, which
      originated in Common Law, has been codified by statute:

            Inconvenient forum.-When a tribunal finds that in
            the interest of substantial justice the matter should be
            heard in another forum, the tribunal may stay or
            dismiss the matter in whole or in part on any
            conditions that may be just.

      42 Pa.C.S.A. § 5322(e).


                                       -4-
J-A19039-21



Hovatter v. CSX Transportation, Inc., 193 A.3d 420, 424 (Pa. Super.

2018) (quotations and citations omitted).

      In deciding such a motion, a court must look beyond the principles of

jurisdiction and venue to consider whether “litigation in the plaintiff’s chosen

forum would serve the interests of justice under the particular circumstances.”

Alford v. Philadelphia Coca-Cola Bottling Co., Inc., 531 A.2d 792, 794 (Pa.

Super. 1987). In giving credence to the plaintiff’s initial forum choice, however,

justice must strongly demonstrate the utility of relegating the plaintiff to another

forum. See Wright v. Aventis Pasteur, Inc., 905 A.2d 544, 548 (Pa. Super.

2006). As such, “[t]he two most important factors the trial court must apply when

considering whether dismissal is warranted are that 1.) the plaintiff's choice of

forum should not be disturbed except for ‘weighty reasons,’ and 2.) there must

be an alternate forum available or the action may not be dismissed.” Robbins

for Estate of Robbins v. Consol. Rail Corp., 212 A.3d 81, 87 (Pa. Super. 2019)

(footnote, citation, and quotation marks omitted).

      CSXT first asserts that the trial court abused its discretion by relying on the

wrong legal standard to deny its motion to dismiss. CSXT believes that the court,

inter alia, by writing the word “vexatious” in its order denying CSXT’s motion,

used language identical to the plaintiff-friendly standard governing intrastate

transfer, see Pa.R.C.P. 1006(d)(1), which, in comparison to dismissal on the basis

of forum non conveniens, requires the defendant to bear “a heavier burden.”

Wright v. Consol. Rail. Corp., 215 A.3d 982, 992 (Pa. Super. 2019).

      Under the intrastate transfer precepts, a defendant must establish that “a

                                       -5-
J-A19039-21



plaintiff’s chosen forum is oppressive and vexatious for the defendant.” Id.

Conversely, the burden on a defendant in a forum non conveniens motion requires

that party to present “weighty reasons” to overcome the plaintiff’s forum choice

by demonstrating that “there is a more convenient forum where the litigation

could be conducted more easily, expeditiously, and inexpensively.” Id. (citation

omitted). While proof of “weighty reasons” still requires a defendant to

demonstrate why interstate transfer is legally appropriate, the corresponding

burden of proof is lesser than that of motion seeking an intrastate transfer. See

id., at 992-93.

      Irrefutably, the trial court included the word “vexatious” in its order denying

CSXT’s initial motion, wrote the words “oppression” and “oppressive” in its denial

of CSXT’s subsequent motion, and incorporated both sets of rationales into its

Pennsylvania Rule of Appellate Procedure 1925(a) opinion. See Opinion,

12/14/20, at 2-3 (unpaginated). In the case of “vexatious,” the court concluded

that, in the context of the ongoing COVID-19 pandemic, it was equally

burdensome to conduct remote litigation in both Pennsylvania and Maryland. In

using the word “oppressive,” the court found that CSXT did not demonstrate that

Philadelphia would be excessively harmful to it having to defend itself there. By

writing these words, CSXT contends that “the trial court improperly intermingled

standards of heightened deference afforded to plaintiffs under Pa.R.C.P.

1006(d)(1) into this interstate transfer matter, [and resultantly] abus[ed] its

discretion.” Wright, 215 A.3d at 992-993 (indicating, too, in Wright, that a

plaintiff’s choice of filing an action in a foreign forum is not inherently deemed

                                       -6-
J-A19039-21



reasonable or treated with the same level of reasonability as a plaintiff filing in

his or her native forum).

       While we are cognizant of the impact COVID-19 has had on Pennsylvania’s

court systems, there are obvious ambiguities in the court’s analysis of CSXT’s

motion, at least insofar as the first order is concerned. In its order denying CSXT’s

motion to dismiss, the court determined that all discovery and trial depositions

could be performed remotely. Therefore, as best can be discerned, the court

found that remote accessibility made it immaterial as to where the actual action

would be litigated. See Order Denying Defendant’s Motion to Dismiss, 8/3/20, at

1 n.1 (unpaginated) (concluding that the remote manner of recording testimony

means that witnesses can remain in “their home jurisdiction during discovery and

trial”).

       The order denying CSXT’s motion to amend is a little more explanative.

There, the court “considered the relevant private and public interest factors,” but

denied its motion because CSXT “did not sustain its burden in proving that there

were any substantially weighty issues to overcome [Green’s] chosen forum.”

Order Denying Defendant’s Motion to Amend, 10/2/20, at 1 n.1 (unpaginated)

(emphasis in original) (stating further that Green “has alleged that some of his

injury occurred while he was working at [CSXT] railroad while he worked in

Philadelphia, and particularly where [Green] has submitted that his intended

witnesses were not all from Maryland”) (emphasis in original). Instead, while

CSXT identified, via affidavit, that its witnesses were in Maryland, “there was no

exact identification of where within Maryland the witnesses were located, nor why

                                        -7-
J-A19039-21



it would be more oppressive or time consuming for those witnesses to travel to a

trial in Philadelphia versus a location somewhere in Maryland.” Id. In short, the

court ascertained that CSXT failed to meet its burden in demonstrating that “there

were any substantially weighty issues to override [Green’s] chosen forum.” Id.

The court’s 1925(a) opinion materially relies on its two prior orders and attendant

explanations in those orders.

      We conclude that, although the court could have been more precise in its

verbiage, it ultimately evaluated CSXT’s motion under the “weighty reasons”

standard as espoused in, among other cases, Robbins. See 212 A.3d at 87

(citation omitted). Of note, the court explicitly mentioned its review of the private

and public interest factors existent in this matter. Then, it proceeded to identify

several of those factors that it either found to be compelling in its determination

or, conversely, that CSXT failed to prove. Accordingly, while we ultimately find

that its denial of CSXT’s motion to dismiss was an erroneous determination, we

do not do so on the basis that the court committed an error of law in this domain.

      In its second issue, CSXT avers that the court “effectively suspended

consideration of the Plum factors[.]” Appellant’s Brief, at 20. In Plum v.

Tampax, Incorporated, our Supreme Court adopted the various private and

public factors illuminated by the United States Supreme Court in its consideration

of forum non conveniens claims. See 160 A.2d 549, 553 (Pa. 1960). Specifically,

courts are to contemplate:

      the relative ease of access to sources of proof; availability of
      compulsory process for attendance of unwilling, and the cost of
      obtaining attendance of willing, witnesses; possibility of view of

                                        -8-
J-A19039-21


      premises, if view would be appropriate to the actions; and all other
      practical problems that make trial of a case easy, expeditious and
      inexpensive. There may also be questions as to the enforceability of
      a judgment if one is obtained. The court will weigh relative
      advantages and obstacles to a fair trial. * * *

      Factors of public interest also have place in applying the doctrine.
      Administrative difficulties follow for courts when litigation is piled up
      in congested centers instead of being handled at its origin. Jury duty
      is a burden that ought not to be imposed upon the people of a
      community which has no relation to the litigation. There is
      appropriateness, too, in having the trial * * * in a forum that is at
      home with the state law that must govern the case, rather than
      having a court in some other forum untangle problems in conflict of
      laws, and in law foreign to itself.

Engstrom v. Bayer Corporation, 855 A.2d 52, 56 (Pa. Super. 2004) (citation

omitted) (alterations in original). However, when evaluating the various public

and private considerations at play, “it is within the trial court’s discretion to weigh

some factors more heavily than others[.]” Robbins, 212 A.3d at 90.

      Here, CSXT chiefly relies on the court’s initial justification it provided when

it denied CSXT’s motion to dismiss, namely its reference to COVID-19’s equal

impact on the courts of Maryland and Pennsylvania. While we agree that “there

is no support in the record for the trial court’s [equally affected] belief” and

further, no evidence as to how trials would proceed in Maryland versus

Pennsylvania under COVID-19 conditions, see Appellant’s Brief, at 20, we find

that such a determination is peripheral, if not immaterial, in the context of both

its larger analysis of the public and private factors and this Court’s conclusion that




                                        -9-
J-A19039-21


reversal is necessary.2

       With that being said, the trial court relied on the COVID-19 pandemic as a

basis to suggest that video technology made state residency immaterial for the

collection of discovery and trial depositions. However, this Court has rejected “sua

sponte suggestions on how to trim costs or work around other objections … [such

as] the court’s encouragement of increased use of video technology[.]” Hovatter,

193 A.3d at 427. Although Hovatter was decided prior to COVID-19 and its

impact on Pennsylvania’s court systems, the thrust of the case remains viable.

Simply put, to the extent the trial court was suggesting that the use of video

recording technology would ameliorate potential problems with remote

witnesses, reliance on these “workaround” methods is misplaced. Stated

differently, overwhelming or exclusive reliance on “modern technology” to

obviate the need for in-person elements of the trial continuum has been

rejected as a justification to deny a motion to dismiss on forum non

conveniens grounds. See Wright, 215 A.3d at 996.

       CSXT’s third issue is interrelated to its second, but is ultimately the basis

that we agree warrants reversal. CSXT contends that the court’s evaluation of

the private and public factors could have only led to one conclusion: dismissal.


____________________________________________


2 Assuming, arguendo, that COVID-19 did have an equal impact on the court
systems of Maryland and Pennsylvania, it would follow that, as Pennsylvania’s
court system was, at that juncture, still available to Green, Maryland’s would
have been, as well. Although Green does not contest the availability of
Maryland as an alternate forum, this determination would imply that such a
forum existed. See Robbins, 212 A.3d at 87.

                                          - 10 -
J-A19039-21


As has previously been stated, albeit in a slightly different context, our review

for abuse of discretion requires this Court to ascertain whether “there is a

more convenient forum where the litigation could be conducted more easily,

expeditiously, and inexpensively.” Hovatter, 193 A.2d at 427.

      CSXT suggests that the trial court heavily, if not exclusively, utilized two

pieces of information not probative of this “easier forum” analysis. See

Appellant’s Brief, at 26.

      First, CSXT states that the court’s reliance on the suggestion that some

of Green’s injury occurred while he worked in Pennsylvania is misplaced, given

that the location of an injury does not directly implicate any of the

aforementioned private or public factors. We agree that, in isolation, the

location of an injury does not inherently serve to demonstrate any one of the

enumerated private or public factors. Instead, the location may be important

if a site visit is necessary or if eyewitnesses to the causal or correlative events

are located within that specified forum. See Engstrom, supra.

      Even assuming that some component of Green’s alleged injury occurred in

Pennsylvania, a location where he not only sparsely performed work in but also

has not worked in over three decades, the notion that litigation could be

conducted more easily in in this state is tenuous, at best. Any connection Green

has with Pennsylvania is merely transitory and de minimis, with Maryland

appearing to be the obvious and more convenient alternate forum.

      More specifically, none of the fact witnesses (medical or otherwise)

identified by either party reside in Pennsylvania. See e.g.., Plaintiff’s Answers to

                                      - 11 -
J-A19039-21


Defendant’s First Set of Interrogatories, 9/16/19, at 18, 20-21, 23-24; Affidavit

of Michael J. Scully on Behalf of CSX Transportation, Inc., at 1. In addition,

Green’s work in Pennsylvania amounted to the smallest component of his time,

compared to his workhours spent in Maryland, Virginia, and Washington, D.C.

      Second, CSXT challenges the court’s reliance on CSXT not deposing

Green or other witnesses in a timely manner. The court concluded that CSXT

should have sought depositions prior to the March 2020 COVID-19-related

court closings and if CSXT was “unable to secure a necessary witness through

court intervention, perhaps its burden would be met.” Order Denying

Defendant’s Motion to Amend, 8/3/20, at 1 n.1 (unpaginated). Moreover, the

court stated that CSXT’s affidavit indicating that “its witnesses were in

Maryland” was insufficient because it did not exactly identify the location of

those witnesses nor why Philadelphia would be “more oppressive or time

consuming” versus a location in Maryland for those witnesses. Id.

      It is unclear what impact these findings had on the court’s ultimate

disposition. However, according to the record, CSXT attempted to depose

Green in April 2020, prior to the filing of its motion to dismiss. See Motion for

Extraordinary Relief, at 2 (undated and unpaginated). Instead of availing

himself, Green “canceled that deposition due to the COVID-19 pandemic[.]”

Id. Furthermore, as to the saliency of CSXT’s affidavit, the record establishes

that Green primarily worked in Maryland. When faced with allegations

contained within affidavits, trial court are to exercise “common sense.”



                                     - 12 -
J-A19039-21


Wright, 215 A.3d at 993. As Maryland was the state of Green’s chief worksite,

CSXT’s “assertion in its affidavit[] that most or all of its witnesses reside

primarily, if not exclusively, in [Maryland] does not require additional record

support.” Id.

      Aside from identifying the fact that he worked in Pennsylvania at times

until 1987, Green, in response, relies on: (1) both sides already having access

to his employment and medical records; (2) the locational proximity of the

one Pennsylvania work site for jury-view purposes; and (3) “the majority of

witnesses were identified by [Green],” as three private bases to affirm the

trial court and, simultaneously, not to disturb his forum selection. Appellee’s

Brief, at 22-23. As to the public factors, Green states that “Philadelphia County

has both the judicial resources and experience with FELA matters.” Id., at 24.

      While we give credence to the argument that some percentage of

Green’s purported injury may have occurred in Pennsylvania and that there is

one observable worksite located within this state, every other aspect of this

case militates a finding that CSXT presented “weighty reasons” in motioning

for dismissal on forum non conveniens grounds and that litigation could be

conducted much more easily in Maryland. As such, given the clear viability of

Maryland as an alternate forum, it was an abuse of discretion to find to the

contrary.

      First, all of the witnesses with known addresses are located over 100

miles away from Philadelphia in the state of Maryland. Not only does that


                                     - 13 -
J-A19039-21


three-digit distance raise questions regarding the availability of compulsory

process on these out-of-state witnesses, but it also demonstrates that each of

these witnesses would be, at a minimum, several hours away by vehicle

should they need to appear for trial or other purposes in Philadelphia.

Likewise, because no witnesses have been identified in Pennsylvania, there is

no record support to establish a nexus between any Pennsylvania-based

witnesses and Green’s putative injury location in Pennsylvania.

      Second, the possibility of viewing the Pennsylvania worksite must be

viewed in the context of Green not having performed any work in Pennsylvania

for over three decades and, more importantly, that his work in Pennsylvania

comprised a very small fraction of his occupational time. Instead, the record

indicates that he mostly worked in Maryland and to a lesser extent in Virginia

and Washington, D.C. See, e.g., Deposition of Clyde Green, 8/6/20, at 313.

      Third, given that this case is between a Maryland resident and a Virginia

corporation headquartered in Florida, that all of the witnesses are located in

Maryland, and that Green has only a trivial connection to this state as a result

of working here briefly, it strains credulity to find that a Philadelphia jury would

have much, if any, relation to this litigation. Although a trial court is permitted

to weigh some of the private and public factors more than others, it cannot

depart from the undeniable conclusion that, based on the information of

record, Maryland is the most apt forum for this case, as it would allow for this

litigation to be conducted more easily, expeditiously, and inexpensively.


                                      - 14 -
J-A19039-21


      Accordingly, we reverse the order denying CSXT’s motion to dismiss and

remand with directions to the trial court to dismiss the underlying complaint

without prejudice to refiling it, within the time limits previously stipulated, in

a more appropriate court.

      Order     reversed.   Case   remanded    with   instructions.   Jurisdiction

relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/2021




                                      - 15 -